Case 1:10-cr-01060-LAP Document 388 Filed 04/30/21 Page iof1

Law Offices
LAWRENCE D. GERZOG
40 FULTON STREET 23°” FLOOR
NEW YORK, NEW YORK 10038
(212) 486-3003
(516) 650-5232 (Ceil}
LDGLAWOFFICE@AOL.COM

 

 

April 30, 2021 |

USDC SDNY “|
DOCUMENT |

an EU ELE 7

Mieatae tpg

 

Hon. Loretta A. Preska
United States District Judge
Southern District of New York i Ths
500 Pearl Street ! Date epee serene
New York, NY 10007 htptienetrmmypece

Bry OY
ma fi

onan ae to

 

rT
te
fi
i
H
|

 

 

 

Re: United States v. Omar Gonzalez, 10 CR 1060 (LAP)
Dear Judge Preska:

Irepresent Omar Gonzalez, currently serving the supervised release portion of his
sentence under the supervision of P.O. George L. Olivares. Mr. Gonzalez has asked me to
request that he be released early from the remainder of the supervised release portion of his
sentence. P.O. Olivares has not only consented to this request, but suggested to Mr. Gonzalez
that he apply for it.

Mr. Gonzalez has served the supervised release portion of his sentence to date without
incident of any kind. He is employed; he lives with and supports his wife and children; he has
been allowed by Probation to maintain possession of his passport, and he has traveled with
permission of the Court without incident.

For the foregoing reasons, I respectfully ask the Court to release Mr. Gonzalez from.any_.
further supervised release.

 

Respectfully submitted,

A) Pueubo /s/ Lawrence D. Gerzog

OME A. PRESKA
UNITED STATES DISTRICT JUDGE

3/3] 2
ce.: (via ECF) P.O. George L. Olivares

(Via ECF) Office of the U.S. Attorney, S.D.N.Y.

50 ORDEREB

Lawrence D. Gerzog

 

 
